Exhibit 10.28
Cytocore/Amsino Distribution Service Agreement
Basic Terms
Revised April 15, 2009

1.   Overview- Cytocore offers specialty diagnostic and treatment products to
the healthcare market. Amsino International, Inc. offers sales channel and
distribution services to that market.   2.   Cytocore will designate Amsino as
the exclusive worldwide sales channel and distribution partner.   3.   Sales
Channel Services will include but not limited to:

  a.   Introduction of Cytocore management to selected end user distributors
such as:

  i.   PSS     ii.   McKesson     iii.   Henry Schein     iv.   Cardinal     v.
  Labsco     vi.   Infolab     vii.   Cooper Surgical     viii.   Nipro (Latin
America Market)

  b.   Introduction of Cytocore to distributor associations such as:

  i.   IMCO     ii.   NDC (Abco, CIDA, Starline)

4.   Distribution services will include but not limited to:

  a.   China to US logistics (Amsino warehouse or customer)     b.   Warehousing
and inventory management     c.   Order management (Purchase order to delivery
to distributor customer)     d.   Customer Service

5.   Proposed Process Flow (Subject to revision prior to formal contract)

  a.   Amsino produces products per Cytocore forecast     b.   Cytocore
purchases product from Amsino manufacturing facility in China at a FOB China
price.     c.   Cytocore to retain title to the product until invoiced to
distributor customer (i.e. PSS, Henry Schein)     d.   Amsino China and Pomona
office manages logistics required to bring product from China to Pomona
warehouse.     e.   Cytocore to pay freight from China to Amsino Pomona
warehouse.     f.   Amsino to warehouse the product with a “3PL” scenario.    
g.   Product is owned by Cytocore. Amsino will not take title to the product.  
  h.   Additional Services Provided by Amsino

  i.   Receive and upload product from containers



 



--------------------------------------------------------------------------------



 



  ii.   Palletize and wrap     iii.   Put away into dedicated warehouse
locations     iv.   Receive preservative     v.   Assemble kits (place SoftPap
and preservative product in one carton)     vi.   Inventory kits     vii.  
Receive orders and shipping instructions from Cytocore     viii.   Pick, Pack,
and Ship product to distributor customer     ix.   Invoice the customer

  i.   Customer remits payment to Cytocore (bank lock box)     j.   Cytocore to
pay freight to distributor customer     k.   Cytocore to establish sell prices.

6.   Amsino Compensation

  a.   Amsino will be paid, by Cytocore, $1.00 (per unit sold) above direct
expenses     b.   Direct expenses include

  i.   Pallets and wrapping material     ii.   Cartons and related material for
kit assembly     iii.   Ocean freight and fees     iv.   Freight to customer

7.   Additional Consideration

  a.   Amsino to provide weekly sales information to Cytocore     b.   Amsino to
provide weekly inventory information to Cytocore     c.   Cytocore responsible
for marketing program expenses.

8.   Open Issues for Discussion   9.   This term sheet does not represent a
formal contract. All terms and conditions are subject to change upon development
of final agreement.   10.   Amsino will maintain Cytocore’s receivables. This
will include the responsibility of posting invoices and collections on Amsino’s
billing and accounting system. Purchase orders will interface with billing
invoices receivables and payments. Amsino will verify credit worthiness and be
responsible for collections.

         
Agreed by Amsino
  /s/ Phllander Kelsey    
 
       
 
  Phllander Kelsey    

         
Agreed by Cytocore
  /s/ Robert McCullough Jr.    
 
       
 
  Robert McCullough Jr.,    

11.   Each party can terminate the agreement on 90 day notice.

 